DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2020/0059110) in view of Chien et al (US 20190089196).

Re Claim 1; Pan discloses a wireless charging pad, comprising: 
a substrate (Fig. 2 but not labeled however coupled to the coil 127, 124); 
a circuit board (12) disposed close to the substrate, 
the circuit board including a control circuit (121) and a voltage conversion circuit (128), wherein the control circuit is electrically connected to the voltage conversion circuit; (Fig. 2)
a coil module (127, 124) disposed on the substrate and electrically connected to the voltage conversion circuit (128) (Fig .1 and 2); and a colloid (body 11), the colloid completely encapsulating all of the substrate, the circuit board and the coil module, wherein an appearance of the colloid is flat. (Par 0022, the circuit module 12 is accommodated in the body 11 Fig. 1 and 2).
Pan does not disclose a circuit board disposed on the substrate.
However, Chien discloses a circuit board (105) disposed on the substrate (102). (Fig. 1)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have the circuit board disposed on the substrate motivated by the desire to limit the form factor of the transmitter pad so that the pad is portable and easy to transport. 

Re Claim 2; Pan in view of Chien disclose wherein the colloid and contract at least one surface of the substrate, at least one surface of the circuit board, and at least one surface of the coil member, (Par 0022, the circuit module 12 [which includes the circuit board and the coil member] is accommodated in the body 11) wherein the wireless charging pad including the colloid prevents liquid from leaking thereinto. (Chen [2014/0139179][Wingdings font/0xE0]0031, as a teaching references teaches that cases an encapsulation structure in order to prevent dust or foreign liquid from being introduced into the inner space of the casing 33. Consequently, the possibility of causing damage of the circuit board 30 or the inductive transmitter coil 32 will be minimized. Moreover, since the circuit board 30, the heat-absorbing plate 31 and the inductive transmitter coil 32 are tightly sealed by the encapsulation structure, the encapsulation structure has good waterproof and dustproof characteristics.)
The combination does not disclose the colloid has a thickness, and the thickness is smaller than or equal to 3 mm.
However, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 and it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have the thickness is smaller than or equal to 3 mm, motivated by the desire have a small and flat mouse pad so that the user’s experience with the mouse does not change because of the thickness of the mouse pad. 

Re Claim 3; Pan discloses wherein the wireless charging pad further includes a port (12a), and the port is disposed on the substrate to be connected to an external power (13) (Fig. 1).

Re Claim 4; Pan discloses wherein the circuit board (121) further includes a communication module (125), and the communication module (125) is disposed on the substrate and electrically connected to the control circuit (123). (Fig. 1)



Re Claim 8; Pan discloses wherein the wireless charging pad further includes a thin film material layer disposed on a surface of the colloid. (Pan implicitly disclose a thin film material layer for the easily and conveniently use of the mouse to slide on the surface of the pad)

Re Claim 9; Pan discloses wherein the wireless charging pad is a mouse pad. (Fig. 3)

Re Claim 10; Pan discloses further including a flat substrate (the mouse area) disposed adjacent to a side of the colloid. (Fig. 3)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2020/0059110) in view of Chien et al (US 20190089196) and further in view of Muratov et al. (US 2016/0211702)

Re Claim 5; Pan in view of Chien disclose wherein the coil module has a coil, a coil substrate, as discussed above.
The combination does not disclose a magnetic permeable board. 
Muratov disclose a coil (230), a coil substrate (310) and a magnetic permeable board (320) (Fig. 4 and par 0037). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have coupled the magnetic permeable board to the coil arrangement discussed above, motivated by the desire to shielding benefit to the coil. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2020/0059110) in view of Chien et al (US 20190089196) and further in view of Yeh (US 2012/0013295)

Re Claim 6; Pan discloses wherein the wireless charging pad further includes a battery (12f), the battery is disposed on the substrate and electrically connected to the control circuit (121) and the coil module (124), (Fig. 8) and 
The combination does not disclose when an induction current is induced by the coil, the control circuit controls the voltage conversion circuit, such that the electricity converted from the induced current is stored in the battery. 
However, Yeh discloses when an induction current is induced by the coil, the control circuit controls the voltage conversion circuit, such that the electricity converted from the induced current is stored in the battery. (Par 0027).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have an induction current is induced by the coil, the control circuit controls the voltage conversion circuit, such that the electricity converted from the induced current is stored in the battery in order to charge the battery. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2020/0059110) in view of Chien et al (US 20190089196) and further in view of Mao et al. (US 2011/000720)

Re Claim 7; Pan in view of Chien disclose wherein the wireless charging pad with colloid as discussed above.
The combination however does not disclose the charging pad is a soft pad, and the colloid is a soft colloid.
However, Mao discloses a mouse pad with soft pad, and the colloid is a soft colloid. (Par 0020).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have made the colloid of charging pad out of a soft colloid in order to provide a benefit of low weight, shock resistance and impact resistance commonly used to make a mouse pad. (See par 0020 of Mao).

Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that Pan disclosure includes a body, bottom case, cover and the supporting portion on the surface of the bottom case used for adjusting the tile angles and height of the body. In other words, the cover and the bottom case are not integrated in the one-piece molded manner, thus liquid spilled on the box MAY leak thereinto.
	However, the Examiner respectfully disagree, the Applicant has not demonstrated that liquid would be spilled into the box of Pan. Granted that Pan as shown is made of different part, gaskets would be used in preventing introduction of liquid within the housing. For instance, as shown in the rejection above, the examiner shows Chan with similar housing structure which shows that housing is an encapsulation structure in order to prevent dust or foreign liquid from being introduced into the inner space of the casing 33. Consequently, the possibility of causing damage of the circuit board 30 or the inductive transmitter coil 32 will be minimized. Moreover, since the circuit board 30, the heat-absorbing plate 31 and the inductive transmitter coil 32 are tightly sealed by the encapsulation structure, the encapsulation structure has good waterproof and dustproof characteristics.
Chan’s housing also includes a body, bottom case, cover. The height adjustment has no bearing on the sealing effect of the housing.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
09/12/2022
Primary Examiner, Art Unit 2836